DETAILED ACTION
1.	This action is made Final in response to applicants’ Amendments / Request for Reconsideration filed 10/21/20.  Claims 2-5 are cancelled; claims 1, 6-11 amended; claims 12-15 are added.  Claims 1, 6-15 are pending.  
Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “pair of indentations”, “flat smooth back surface”, “pair of tapered protrusions”,  “specific note physically marked on the faceplate”, and “hollow sound gap that is defined by an entirety of the back surface and the recessed front wall” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification as originally filed does not provide support for the following amended claim limitations: “flat smooth back surface” (of the faceplate) and “pair of tapered protrusions”. Paragraphs 28, 31, 34 do not provide support as applicant submits in the Response. Regarding the drawings, the details of the drawings do not show these features, nor are they implicitly supported. Arguably, a single protrusion 38 (Fig. 3 –heel side at 35) is 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	Per MPEP 2164.01, any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court Minerals Separation Ltd. v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988). See also United States v. Telectronics, Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988) ("The test of enablement is whether one reasonably skilled in the art could make or use the invention from the disclosures in the patent coupled with information known in the art without undue experimentation."). Determining enablement is a question of law based on underlying factual findings. In re Vaeck, 947 F.2d 488, 495, 20 USPQ2d 1438, 1444 (Fed. Cir. 1991); Atlas Powder Co. v. E.I. du Pont de Nemours & Co., 750 F.2d 1569, 1576, 224 USPQ 409, 413 (Fed. Cir. 1984).
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)
Here, each of the independent claims 1 and 9 require the recitations of “wherein the faceplate is tuned to create a specific note when striking a golf ball, the specific note is physically marked on the faceplate”. The claims now require a specific identifiable note with the additional amended limitation requiring a physically marked note of the specific note. In other words, to make a physical note of the specifically tuned note, the specific note must inherently be identified and known. In reviewing the specification, examiner does not consider the teachings therein to enable one skilled in the art or with which is most nearly connected to make and use the invention. The specification does not provide any specificity or criticality to the characteristics of the club including manufacturing process (See [0039]) material of the putter head (See [0024]), shape of the putter head body See [0026]), the impressions or face grinds (See [0029]), material of the face (See [0030]), shape of the face (See [0031]) or thickness of the face (See [0031]). According to the specification, the tuning can be accomplished “through known manufacturing techniques by adjusting the shape or thickness of the faceplate”.  However, the state of the prior art does not comprise known and ascertainable standards for determining and producing specifically tuned notes of a putter head. Consequently, the level of predictability is limited. Furthermore, the sound will inherently depend on the force of the impact, the material . 
Claims 6-7, 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claims 6-7, 10-11 are rejected for the same reason as stated immediately above as they claim physically marking the specific notes on the second face plate (claims 6 and 10) and plurality of faceplates (claims 7 and 11), which inherently requires identifying a specific audible note. Claim 8 is rejected based on its dependency to 7. 
Claims 12 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 12 and 14 require specific notes of A, C, D or E. The arguments set forth above in the rejections of claims 1 and 9 are equally applicable here. Indeed, the arguments are . 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation therein of a “wherein the faceplate is tuned to create a specific note when striking a golf ball, the specific note is physically marked on the faceplate”. The claims now require a specific identifiable note with the additional amended limitation requiring a physically marked note of the specific note. In other words, to make a physical note of the specifically tuned note, the specific note must inherently be identified and known. As such, the claims are considered indefinite because one ordinary skill in the art cannot properly ascertain the metes and bounds of a specifically identifiable audible note. There is too much subjectivity in determining what the audible sound is in terms of a “specific note”.  Moreover, there is not a known and ascertainable standard for the scope of notes within the art. 
Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation therein of a “hollow sound gap that is defined by an entirety of the back surface and the recessed front wall” is unclear, misleading and indefinite. A hollow gap is definitive, however, the narrowing limitation that the gap is defined by an entirety of the back surface and the recessed front wall is indefinite. Is the gap not also defined by a top and bottom portion of the putter head and portions of the protrusions? It is recommended to specify that the hollow gap is “partially defined by an entirety of the back surface and the recessed front wall” or include each of the structures that define the gap. Claims 6-8, 14-15 and 10-13 are rejected based on their respective dependencies to 1 and 9. 
Claims 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation therein of “wherein the specific note 


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

7.	Claims 1, 9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over
Hamilton (US Pat. No. 5,803,825) in view of Robbins et al. (US Pub. No. 2005/0070372) and further in view of Raudman (US Pat. No. 5,820,481).
As per claims 1 and 14, Hamilton teaches a golf putting club 10, comprising: an elongated shaft having a first end and a second end; a putter head 11 that is secured along the second end of the elongated shaft (Fig. 1), said putter head 11 having a recessed front wall (at base 17 of recess 16) that is positioned between a pair of indentations 18, 19 (Fig.’s 2-3 and 7 showing the recessed front wall 17); a faceplate 13 secured onto a front end of the putter head (Fig.’s 1-2), said faceplate 13 including a flat smooth back surface (at 29) that is positioned between a pair of protrusions 27, 28, said protrusions 27, 28 being secured within the pair of indentations 18, 19; and a hollow sound gap 16 that is defined by an entirety of the back surface (at 29) and the In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  If a prior art structure is capable of performing the intended use as recited, then it meets the claim. MPEP 2114). Hamilton further teaches wherein the faceplate 13 is secured solely through frictional engagement (column 4, lines 27-30) and therefore is considered to be “removably secured” to the putter head 11. Since the pair of protrusions 27, 28 are integral to the faceplate, the protrusions are also removably secured within the pair of indentations 18, 19. 
Regarding the requirement that faceplate is tuned to create a specific note, examiner notes that Hamilton selects a striking plate 13 material that is selected specifically to achieve desired “transmission of acoustical energy” (column 4, lines 23-26), but does not expressly teach tuning of the face plate. However, Robbins et al., directed to the analogous art of golf putters, expressly teaches wherein the face profile can be designed to “tune” the face to provide “clear audible information” to the golfer (paragraph [0057]). Hence, at the time of applicant’s effective filing date, one having ordinary skill in the art would have found it obvious to provide “tuned” face plates for the expected purpose of providing acoustic responses that a user can then determine is best for their particular preference.  Regarding the claim requires that the tune induces a specific note, including notes a, c, d or e (with respect to claim 14), the specific audible 
Hamilton’s protrusions are shown to be cylindrical but does not expressly teach tapered protrusions as claimed. However, per In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the Federal Courts have held where the configuration of the claimed shape was a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.  In the instant case, the shape of the tapered protrusion structure has not been set forth as critical and is considered obvious in the art. MPEP 2144.04. Supplemental to this, analogous art reference Raudman teaches such features as tapered protrusions 62 connecting a putter face 60 to the putter head body to be known in the art (Fig.’s 1, 5, 7; column 3, lines 19-21). Hence, at the time of applicant’s effective filing date, one having ordinary skill in the art would have found it obvious to select tapered protrusions. Per KSR, exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results. Here, the simple substitution of tapered protrusions will expectantly facilitate frictional engagement between the face and putter head. 
Lastly, and regarding the claimed physical mark on the faceplate, such limitation constitutes printed matter. Per MPEP 2111.05, once it is determined that the limitation is directed to printed matter, the examiner must then determine if the matter is functionally or structurally related to the associated physical substrate. See In re DiStefano, 808 F.3d 845, 117 If a new and unobvious functional relationship between the printed matter and the substrate does not exist. USPTO personnel need not give patentable weight to printed matter. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004). Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. the critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate.  In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983) Moroever, “[M]ere printed matter cannot impart a patentable feature to a claim” In re Miller, 418 F.2d 1392, 164 USPQ 46 (CCPA 1969). 
The physical configuration of the claimed apparatus in the Gulack invention comprised three key elements: (1) a band, ring, or set of concentric rings; (2) a plurality of individual digits imprinted on the band or ring at regularly spaced intervals; and (3) an algorithm by which the appropriate digits are developed. The court noted that the claims require a particular sequence of digits to be displayed on the outside surface of a band. These digits were functionally related to the band in two ways: (1) the band supports the digits; and (2) there is an endless sequence of digits — each digit residing in a unique position with respect to every other digit in an endless loop. The digits exploit the endless nature of the band, and notably, these features are critical to the invention, thus constituting a functional relationship between the digits and the band. The product performed some function with respect to the printed matter it is associated because the claimed algorithm would not be satisfied without certain physical relationships of the string of numbers.  In Miller, the printed indicia on a measuring device for use in fractioning recipes was at issue. Specifically, volumetric indicia on the in a certain ratio to actual volume. This relationship was held to constitute a functional relationship between the indicia and the substrate. The printed matter performs some function with respect to the product to which it is associated. Evidence against a functional relationship exists where a product merely serves as a support for printed matter. See MPEP 2111.05. These situations may arise where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product. Another example in which a product merely serves as a support would occur for a deck of playing cards having images on each card. See In re Bryan, 323 Fed. App'x 898 (Fed. Cir. 2009) (unpublished). In Bryan the applicant asserted that the printed matter allowed the cards to be "collected, traded, and drawn"; "identify and distinguish one deck of cards from another"; and "enable[] the card to be traded and blind drawn". However, the court found that these functions do not pertain to the structure of the apparatus and where instead drawn to the method or process of playing a game. See also Ex parte Gwinn, 112 USPQ 439, 446-47 (Bd. Pat. App. & Int. 1955), in which the invention was directed to a set of dice by means of which a game may be played. The claims differed from the prior art solely by the printed matter in the dice. The claims were properly rejected on prior art because there was no new feature of physical structure and no new relation of printed matter to physical structure. For example, a claimed measuring tape having electrical wiring information thereon, or a generically claimed substrate having a picture of a golf ball thereupon, would lack a functional relationship as the claims as a whole are directed towards conveying wiring information (unrelated to the measuring tape) or an aesthetically pleasing image (unrelated to the substrate) to the reader. Additionally, where the printed matter and product do not depend upon each other, no functional relationship exists. 
Unlike the fact situations in Miller and Gulack, the substrate (faceplate) does not support the printed indicia (physical mark) and the indicia is not arranged such that it's positioned in a unique position with respect to the substrate. The marking serves to communicate information and provides no functionality to the putter. As a result, no patentable weight is given to the printed matter of the physical marking.  Notwithstanding, if a functional relationship between the product and associated printed matter is found, the investigation shifts to the determination of whether the relationship is new and unobvious. Here, golf clubs are known to provide indicia markings on them to convey golf related information. Such markings include club number, loft, manufacturer, face angle, shaft stiffness, weight, etc. To this extent, assuming arguendo, that a functional relationship exists, examiner does not consider the markings of the specifically tuned note to be unobvious in the golfing art. A skilled artisan would have found it obvious to convey the specifically tuned audible so a golfer can select the putter suitable to their preference in tune. As stated above, this form of marking club parameters on a golf club is well known and widely prevalent. It serves to speed of the use of the club during both club selection in the store and club selection on the golf course. 
As per claim 15, Hamilton inherently teaches wherein the sound gap includes a depth, but does not expressly disclose its numeric value, or its relationship with respect to the thickness of the faceplate.  However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. Here, the distance of the gap has been recognized as a result effective variable for the acoustic resonance of the See column 5, lines 11-51 of Westerman (US Pat. No. 5,913,731), cited as extrinsic evidence. Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to select an optimal gap distance for the expected purpose of providing magnification to the acoustic sound produced at impact. 
As per claims 9 and 12-13, Hamilton teaches a golf putter head, comprising: a main body 11 having a top end, a bottom end, a back end a front end (Fig. 1), but does not expressly teach a hosel that is secured along the top end of the main body. However, Robbins et al., directed to the analogous art of golf club putters, teaches a hosel 22 secured along the top end of a main body (Fig.’s 2-3). At the time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to incorporate a hosel portion to facilitate secure connection of the shaft to the club. Regarding the remaining limitations of claims 9 and 12-13, said limitations are met by the combined disclosure of Hamilton, Robbins and Raudman set forth above in the rejections of claims 1 and 14-15. 

8.	Claims 6-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over
Hamilton (US Pat. No. 5,803,825) in view of Robbins et al. (US Pub. No. 2005/0070372) and further in view of Raudman (US Pat. No. 5,820,481) and further in view of Britton (US Pat. No. 6,203,443). 
As per claim 6-7 and 10-11, Hamilton does not expressly teach a plurality of additional faceplates configured to be removably secured to the putter body. However, Britton, directed to the analogous art of golf putters, teaches the following to be known in the art: a plurality of removable faceplates 14 that are each configured to be secured onto the front end of the putter head, each of the plurality of removable faceplates generating a different note  see claim 1 of Britton – “two or more interchangeable striking face plates”). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious introduce multiple faceplates as a putter kit, taught by Britton, for the expected purpose of providing diversity in acoustic options for the golfers. As is known in the golfing art, adjustability is a desirable feature. The proposed combination is considered to have a reasonable expectation of success since Hamilton teaches the faceplate to be removably connected via frictional engagement only. Regarding the claimed physical markings and specifically tuned notes of the additional detachable faceplates, the combined teachings and legal rationales set forth above in the rejection of claim 1 is reiterated here. 
As per claim 8, Hamilton teaches wherein the faceplates is constructed from copper (column 4, lines 23-25). Regarding the additional faceplates, Britton teaches wherein the face plates 14 are of various materials (column 6, lines 1-5), but does not expressly disclose the specific materials. However, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) per MPEP 2144.07.  One ordinary skill in the art, at the time of filing, would have found it obvious to select a face plate material from titanium, copper phosphor bronze, tin phosphor bronze, manganese bronze, beryllium copper, high carbon steel, stainless steel, brass, or aluminum.  The material of the face plate is known to provide different sounds and feel to the club head. One ordinary skill in the art would have found it obvious to select face plate construction materials from the aforementioned list to provide .

Response to Arguments
9.	Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711